Title: To James Madison from Thomas Jefferson, 9 April 1824
From: Jefferson, Thomas
To: Madison, James


        Circular
       
        
          
            Dear Sir
            Monticello Apr. 9. 24.
          
          Notwithstanding the reduction which was made in the rents proposed, it appears that that on the salaries will so much enlarge our surplus, that we may very safely engage 8. professors, and still have a surplus this year of 6000. D. and annually after of 5024 D. The opportunity of procuring the anatomical professor is so advantageous, that I propose to make the provisional instruction for his engagement absolute. On this subject I ask your opinion, to be given to me without delay that it may be in time to be acted on. The statements below will enable you to form your opinion. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        
        
          
            
              Estimated account for 1824.
              
            
            
              Current expences of the institution for this year
              4,500
            
            
              expence of procuring Professors
              1,500.
            
            
              Salaries of 8. Professors for Oct. Nov. Dec.
              3,000
            
            
              Surplus for apparatus, books, contingencies
              6,000
            
            
              To be paid by the annuity of 1824.
              15.000
            
            
                
            
       
            
              Annual account after 1824. as may be now estimated.
              
            
            
              Income. Annuity.
              15.000
            
            
              Rent of 6. Hotels @ 150. D.
              900
            
            
                100. Dormitories @ 16. D.
              1,600
            
            
                  9. smaller do. @ 12.D.
              108
            
            
              University rent on 218. students @ 12.D.
              2,616
            
            
              
              20,224D
            
            
               
              
            
            
              Expenditure. Current expences of the Institution
              3,000
            
            
              8. Professors @ 1500.D. each
              12,000
            
            
              a military Instructor
              200
            
            
              Surplus for apparatus, books, contingencies
              5,024
            
            
              
              20,224.
            
          
          This year’s surplus of 6000.D. will afford for text books 1000. apparatus Chemical 1000. Anatomical 1000. Astronomical, physical, mathematical 3000.
        
      